         Case 8:01-cr-00190-GLT Document 41 Filed 04/15/20 Page 1 of 1 Page ID #:19
     $)+$%+!
     
   %$# (#*
    +#*#$
    (')$&%%)(*
    "    



                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                      CASE NUMBER:

   United States of America                                                              8:01-cr-00 l90-GLT - l
                                                       Plaintiff(s)
                                     v.

   Thuan Quang Ha                                                        ORDER ON REQUEST FOR APPROVAL
                                                                         OF SUBSTITUTION OR WITHDRAWAL
                                                    Defendant(s).
                                                                                   OF ATTORNEY


          The Court hereby orders that the request of:

          Thuan Quang Ha                        Plaintiff         Defendant             Other
                     Name of Party

to substitute                Andres Ortiz                                                         who is

               Retained Counsel             Counsel appointed by the Court (Criminal cases only)                   Pro Se

          320 Pine Ave., Suite 608
                                                             Street Address

Long Beach , CA 90802                                                  andres.ortiz@andresortizlaw.com
City, State, Zip                                                       E-Mail Address

657-243-3768                                                                                    279239
Telephone Number                                   Fax Number                                   State Bar Number

as attorney of record instead of            Ginger R. Kelly
                                              List all attorneys from same firm or agency who are withdrawing




is hereby            X GRANTED                 DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this
case.

          Dated       April 15, 2020
                                                                       Chieff U.
                                                                              U. S. District Judge




G-01 ORDER (09/17)             ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
